      Case 1:20-cr-00653-RA Document 66 Filed 07/08/21 Page 1 of 1




ALBERT Y. DAYAN                       80-02 Kew Gardens Rd.,# 902, Kew Gardens, N.Y. 11415
      Attorney at Law                        Tel: (718) 268-9400:   Fax: (718) 268-9404



VIA: ECF

                                             July 8, 2021

                                                                      Application granted.
The Honorable Ronnie Abrams
United States District Judge
Southern District of New York                                         SO ORDERED.
40 Foley Square
New York, New York 10007
                                                                      _____________________
       Re:     United States v. Artur Sattarov, et. al.               Ronnie Abrams, U.S.D.J.
               Criminal Docket No. S2 20-Cr-00653 (RA)                July 8, 2021

Dear Judge Abrams:

       I am the attorney for Artur Sattarov in the above referenced case and respectfully
submit this letter to Your Honor on behalf of the defendant.

        Mr. Sattarov was released on bail on August 13, 2020, among conditions secured
by $100,000: bond, strict pretrial supervision, surrender of his travel documents and
travel restrictions to Southern and Eastern Districts of New York.

        Your Honor, with no objection from the Government and Pretrial Services, Mr.
Sattarov is kindly asking the Court’s permission to modify his bail conditions to allow him
to drive with his family to Plainfield, Illinois, to celebrate his nephew’s birthday. Mr.
Sattarov and his family will leave New York on Thursday, August 19 and return on
Monday, August 23, 2021. He and his family will stay at his sister-in-law’s residence at
12912 Barrow Lane, Plainfield, Illinois 60585.

       Thank you Your Honor.

                                             Respectfully submitted,


                                             _______/s/___________
                                             Albert Y. Dayan
                                             Attorney at Law

cc.    AUSA Cecilia Vogel
       AUSA Nathan Rehn
       USPO Stephen Boose
